Opinion by
Head, J.,
The appellant rests its claim for a reversal of the judgment from which this appeal comes on the single ground that the learned trial judge should have directed a verdict in its favor. If then there was evidence to submit to the jury which would support a finding that at the time of her injury she was lawfully on the sidewalk of Chestnut street in the City of Philadelphia, and was there struck by a motor truck of the defendant company, which was driven so close to the curb line that the overhang caught the plaintiff and injured her, it must be manifest the learned trial judge could not have properly withdrawn the case from the consideration of the jury. The plaintiff herself plainly and positively declared she was on the sidewalk and at no time was in the cart way. She testified she had just crossed Thirteenth street on the north side of Chestnut, that she walked on the inside of a telegraph pole or lamp-post there located and was immediately struck by the truck of the defendant, so that when she fell her head hit the said lamp-post or telegraph pole. Her testimony in this respect was in no way weakened or shaken by her cross-examination. With the verdict in her favor, we are bound to regard it as verity and, as we view it, the defendant was left in no position to demand a directed verdict in its favor.
The assignments of error are overruled.
Judgment affirmed.